Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   July 09, 2015

The Court of Appeals hereby passes the following order:

A15A1290. ADAMS v. THE STATE.

       Appellant Jerel Adams was required to have filed an enumeration of errors and
brief in this Court by March 30, 2015. OCGA § 5-6-40 and Court of Appeals Rule 23
(a). Adams attempted to file a brief on March 27, 2015, but it was rejected and
returned to counsel because the attempted filing did not comply with Court of
Appeals Rule 1 (a). No amended brief has been filed as of June 29, 2015, nor was any
extension of time obtained. Therefore, this appeal is hereby DISMISSED. Rowland
v. State, 264 Ga. 872 (452 SE2d 756) (1995).
       Mr. Adams, your appeal has been DISMISSED because you failed to file a
brief and enumeration of errors. If you have decided you do not want to appeal, you
need not do anything more. If, however, you do still want to appeal, you may have
the right to an OUT-OF-TIME APPEAL -- but YOU MUST TAKE ACTION to
exercise that right by moving for an out-of-time appeal in the trial court. If your
motion for an out-of-time appeal is granted, the trial court should appoint an attorney
for you if you want one and cannot pay for one. If your motion for an out-of-time
appeal is denied, you may appeal that denial to this Court within thirty (30) days of
the trial court’s decision.

                                        Court of Appeals of the State of Georgia
                                                                             07/09/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.